DETAILED ACTION
This Office Action is in response to Applicant’s proposed amendment and response after FINAL filed 25 January 2022.  The proposed amendment After Final will be entered.
This Office Action details reasons for allowance.  Claim(s) 33 has been canceled.  Claim(s) 21 has been amended.  Claim(s) 21-32 and 34-41 are in condition for allowance.

Withdrawn Rejections
Applicant’s amendment, filed 25 January 2022, with respect to the rejection of claims 21-26, 28-32 and 35-41 under 35 U.S.C. §102(a)(1)/(a)(2) as being anticipated by Igarashi et al., has been fully considered and is persuasive. Claim 21 has been amended to incorporate the limitations from previously presented claim 33. The claim as amended more specifically claims the subject matter disclosed and supported in Applicant’s Specification. Igarashi et al. do not expressly disclose treating the specific fibrocartilaginous tissue parts presented claimed. The rejection is hereby withdrawn.

Applicant’s amendment and arguments, filed 25 January 2022, with respect to the rejection of claims 21-26 and 28-41 under 35 U.S.C. §103 as being unpatentable over Igarashi et al. in view of Guillaume et al.; and the rejection of claim 27 under 35 U.S.C. §103 as being unpatentable over Igarashi et al., Guillaume et al., and Iwasaki et al., have been fully considered and are persuasive. 
Claim 21 has been amended to incorporate the limitations from previously presented claim 33. Applicant contends Igarashi teach osteochondral defects (which is not a fibrocartilaginous tissue injury) will form fibrocartilage-like tissue. In addition, Guillaume found that while alginate-collagen mixtures were effective in treating fibrocartilaginous tissue parts, alginate alone was ineffective. In addition, the composition of Guillaume was porous and speculated as a critical feature for the successful treatment of the alginate-collagen composite. The composition of Igarashi et al. is not a porous scaffold. 

The rejections are hereby withdrawn.

Applicant’s amendment and arguments, filed 25 January 2022, with respect to the rejection of claims 21-23, 26-29, 31, 34, 37, 38, 40 and 41 as being unpatentable over claims 1-9 of US Patent No. 8,367,637 in view of Iwasaki et al., have been fully considered and are persuasive because claim 21 has been amended to incorporate the limitations of previously presented claim 33. The rejection is hereby withdrawn.

Applicant’s amendment and arguments, filed 25 January 2022, with respect to the following obviousness-type double patenting rejections have been fully considered and are persuasive: the rejection of claims 21-41 as being unpatentable over claims 1-10 of US Patent No. 8,372,394 in view of Iwasaki et al.; claims 21-41 as being unpatentable over claims 1-19 of US Patent No. 9,216,201 in view of Iwasaki et al.; claims 21-41 as being unpatentable over claims 1-13 of US Patent No. 9,821,027 in view of Iwasaki et al.; and the rejection of claims 1, 2 and 18-37 of copending Application No. 16/086,081; and over claims 1-15 of copending Application No. 16/713,659 in view of Iwasaki et al.
The ‘659 Application was filed after the present Application. Since the present Application is the earlier-filed Application and in condition for allowance, the rejection is moot.
The other rejections are withdrawn for the same reasons the 103 rejections are withdrawn. In particular, the ordinary artisan would not have had a reasonable expectation of success in applying ultra-purified alginate gel to the claimed fibrocartilaginous tissue parts would regenerate the injured fibrocartilaginous tissue. The rejections are hereby withdrawn.
Conclusion
Claims 21-32 and 34-41 are in condition for allowance. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAHAR A CRAIGO whose telephone number is (571)270-1326. The examiner can normally be reached M/W/F: 11:30am-6:30pm, T/R: 11:30am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BAHAR CRAIGO/
Primary Examiner
Art Unit 1623